DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MANDY ROMEU,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2987

                              [July 28, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk C. Volker, Judge;
L.T. Case No. 50-2010-CF-005417-AXXX-MB.

   Mandy J. Romeu, Florida City, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Racheal Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., WARNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.